DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claims 1, 5-6, 14 are amended.
Claims 4, 17 are cancelled.
Claim Rejections - 35 USC § 112
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
Allowable Subject Matter
Claims 1-3, 5-16, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Kim (US Pub 2005/0243045) discloses a driving method, applied to a display panel, the display panel comprising (see par 0003; discloses invention relates to a liquid crystal display, and more particularly to a liquid crystal display device and a driving method thereof): 
a plurality of data lines (se fig. 2; data lines DL1 through DLm/2): 
(see fig. 2; gate lines GL1 through Gln crossing data line DL1 through DLm/2 ): 
a plurality of pixels respectively driven by corresponding data lines and gate lines (see fig. 3; discloses plurality of pixels formed at the intersection of data lines and gate lines), each pixel comprising a corresponding pixel electrode (see par 0008; discloses the liquid crystal cell can be represented by a liquid crystal capacitor Clc because it includes a common electrode and a pixel electrode facing each other and having liquid crystal between them): and 
a plurality of common lines respectively disposed between upper and lower gate lines (see fig. 3; discloses plurality of common lines 230 are disposed between plurality of gate lines), the common lines overlapping with a pixel electrode of a pixel corresponding to the previous gate line and overlapping with a pixel electrode of a pixel corresponding to the next gate line (see par 0050; discloses The common line 230 is formed parallel to the gate line GL and is provided between the first and second liquid crystal cells 10 and 12; see par 0056; discloses the first pixel electrode 222 includes a third horizontal part 222c overlapping the common line 230; see par 0057; discloses the second pixel electrode 224 includes a third horizontal part 224c overlapping the common line 230,): N is a natural number at least equal to 1 (see fig. 3; discloses the gate lines and data lines are more than 1);
the driving method comprises a step of outputting a gate driving signal to a corresponding gate line of the display panel (see par 0042; discloses the gate driver 24 sequentially applies a gate signal SP to the gate lines GL1 to GLn for each 1/2 frame period in response to a control signal provided by a timing controller (not shown).): 
However Kim alone or in combination with other prior art of record fails to disclose wherein a signal period of a common level signal of the common line comprises a first tine and a second time, the first time corresponds to a first common level, the second time corresponds to a second common level, and a voltage value of the first common level in the first time is less than a voltage value of the second common level in the second tine: for the common line corresponding to the Nth gate line, a start moment of the first time is no later than an open moment of the corresponding Nth gate line, and a start moment of the second time is no earlier than a close moment of the (N+1)th gate line; wherein each pixel comprises a pixel electrode, a same common line is connected to two adjacent pixels to form a pixel group, the pixel group comprises a first pixel and a second pixel, and the first pixel and the second pixel are connected to different data lines and gate lines; wherein a pixel electrode of the first pixel of the pixel group overlaps with the common line to form a first overlap region, a first storage capacitance formed by the first overlap region of the first pixel and the common line is Cstl, a pixel capacitance of the first pixel is Clcl, a parasitic capacitance formed by the pixel electrode of the first pixel and the Nth gate line is Cgs1, the first common level corresponding to the first time is Vcom, and the second common level corresponding to the second time is V'com: a voltage value of a high level of the gate open time is VGH, and a voltage value of a low level of the gate close time is VGL:  Cst1=(VGH-VGL)*Cgs1/(v’com-Vcom) and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the 
Claims 2-3, 5-13 are allowed for being directly or indirectly dependent on allowed independent claim 1.
With respect to claim 14, Kim (US Pub 2005/0243045) discloses a driving circuit configured to driving a display panel. the display panel comprises (see fig. 2; discloses panel 20 connected to data driver, gate driver, common voltage generator): a plurality of data lines (Kim; see fig. 2; data lines DL1 through DLm/2): 
a plurality of gate lines intersected with the data lines (Kim; see fig. 2; gate lines GL1 through Gln crossing data line DL1 through DLm/2 ): 
a plurality of pixels respectively driven by corresponding data lines and gate lines (Kim; see fig. 3; discloses plurality of pixels formed at the intersection of data lines and gate lines), each pixel comprising a corresponding pixel electrode (Kim; see par 0008; discloses the liquid crystal cell can be represented by a liquid crystal capacitor Clc because it includes a common electrode and a pixel electrode facing each other and having liquid crystal between them): and 
a plurality of common lines respectively disposed between upper and lower gate lines (Kim; see fig. 3; discloses plurality of common lines 230 are disposed between plurality of gate lines): wherein a same common line is connected to two adjacent pixels to form a pixel group, the pixel group comprises a first pixel and a second pixel (Kim; see fig. 4; discloses plurality of pixel are connected to same common line 230), and the first pixel and the second pixel are connected to different data lines and gate lines (Kim; see par 0047; discloses The first switching part 14 is provided at the right side of the data line DL, that is, at even-numbered vertical lines. par 0048; discloses The second switching part 16 is provided at the left side of the data line DL, that is, at the odd-numbered vertical lines; see fig. 4; switching part 16 is connected to upper gate line where switching part 14 is connected to lower gate line): wherein the common line overlaps with a pixel electrode of the first pixel corresponding to the previous gate line to form a first overlap region, and the common line overlaps with a pixel electrode of the second pixel corresponding to the next gate line to form a second overlap region (Kim; see par 0050; discloses The common line 230 is formed parallel to the gate line GL and is provided between the first and second liquid crystal cells 10 and 12; see par 0056; discloses the first pixel electrode 222 includes a third horizontal part 222c overlapping the common line 230; see par 0057; discloses the second pixel electrode 224 includes a third horizontal part 224c overlapping the common line 230) the driving circuit comprises: a gate driving circuit configured to output a gate driving signal to a corresponding gate line of the display panel (see par 0042; discloses the gate driver 24 sequentially applies a gate signal SP to the gate lines GL1 to GLn for each 1/2 frame period in response to a control signal provided by a timing controller (not shown).); N is a natural number at least equal to 1 (see fig. 3; discloses the gate lines and data lines are more than 1);
However Kim alone or in combination with other prior art of record fails to disclose wherein a signal period of a common level signal of the common line comprises a first tine and a second time, the first time corresponds to a first common level, the second time corresponds to a second common level, and a voltage value of 
Claim 15-16, 18-19 are allowed for being directly or indirectly dependent on allowed independent claim 14.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624